NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSELYN LISETH LEMUS-QUINTEROS,                 No.    19-71777

                Petitioner,                     Agency No. A205-639-856

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Joselyn Liseth Lemus-Quinteros, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen and terminate removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen and review de novo questions of law. Bonilla v. Lynch, 840 F.3d

575, 581 (9th Cir. 2016). We deny in part and dismiss in part the petition for

review.

      The agency did not abuse its discretion in denying Lemus-Quinteros’s

motion to reopen and terminate removal proceedings where her challenge to the

agency’s jurisdiction under Pereira v. Sessions, 138 S. Ct. 2105 (2018), is

foreclosed by Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (“the lack

of time, date, and place in the NTA sent to [petitioner] did not deprive the

immigration court of jurisdiction over her case”).

      In light of this disposition, we lack jurisdiction to review the BIA’s denial of

sua sponte reopening, where Lemus-Quinteros has not raised a legal or

constitutional error. See Bonilla, 840 F.3d at 588 (“[T]his court has jurisdiction to

review Board decisions denying sua sponte reopening for the limited purpose of

reviewing the reasoning behind the decisions for legal or constitutional error.”).

      We lack jurisdiction to consider Lemus-Quinteros’s contentions concerning

timeliness, changed circumstances, and prima facie eligibility because she did not

raise them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).




                                          2                                    19-71777
      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    19-71777